Bonds.com Group, Inc. 10-K Exhibit 4.2 Transfer Restricted - See Reverse Side Hereof Incorporated Under the Laws of the State of Delaware Number Shares Bonds.com Group, Inc. 200,000 Shares Authorized - $0.0001 par value This Certifies That Specimen is the registered holder of Shares of Series A Participating Preferred Stock of Bonds.com Group, Inc. transferable only on the books of the Corporation by the holder hereof in person or by Attorney upon surrendering of this Certificate properly endorsed.
